Citation Nr: 0725038	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for back pain 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

It appears that the veteran has filed a claim for total 
rating based upon individual unemployability.  The case 
should be referred back to the RO to address these issues.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1972 to July 1975.

2.	On August 11, 2005, prior to the promulgation of a 
decision in the appeal, the appellant indicated his agreement 
with the 10 percent rating assigned for his service connected 
lower back pain syndrome, there remain no allegations of 
errors of fact or law for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a statement 
received at the RO on August 11, 2005, the appellant 
indicated his agreement with the 10 percent rating assigned 
for lower back pain syndrome.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


